Citation Nr: 1642415	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  14-18 460	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a March 1995 Board of Veterans' Appeals (Board) decision that granted a 100 percent evaluation for posttraumatic stress disorder (PTSD) in failing to award special monthly compensation (SMC) due to being housebound pursuant to 38 U.S.C.A. § 1114(s).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel






INTRODUCTION

The Veteran served on active duty from January 1966 to September 1968.

This matter is before the Board on a motion seeking to revise the Board's March 1995 decision on the basis of CUE under the provisions of 38 U.S.C.A. § 7111.  The Veteran submitted his CUE motion in April 2014.


FINDING OF FACT

The March 1995 Board decision, which granted a 100 percent evaluation for PTSD, and did not consider or grant special monthly compensation due to being housebound, was based on the correct facts as they were known at that time, and was in accordance with the existing law and regulations.


CONCLUSION OF LAW

The March 1995 Board decision does not contain CUE.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1402, 20.1403, 20.1404, 20.1411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA does not apply to CUE cases.  Hence, the Board will not further discuss the impact of the VCAA on this matter. 

A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

A CUE motion is not an appeal and, with certain exceptions, is not subject to the provisions of 38 C.F.R. Parts 19 and 20 which relate to the processing and disposition of appeals.  38 C.F.R. § 20.1402.  Neither the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b), nor the provisions of reopening claims on the grounds of new and material evidence under 38 U.S.C.A. § 5108  apply to CUE motions.  38 C.F.R. § 20.1411(a), (b).

CUE is a very specific and rare kind of error. It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  Review for CUE must be based on the record and the law that existed when the Board decision was made.  38 C.F.R. § 20.1403(b).

Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the Veteran with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. § 20.1403(e).

The March 1995 Board decision awarded a 100 percent evaluation for PTSD based on a finding that the Veteran's PTSD was productive of total industrial impairment.  The Veteran contends that the Board decision contained a CUE for failing to properly apply 38 U.S.C.A. § 1114(s), codified in 38 C.F.R. § 3.350(i) and award special monthly compensation at the housebound rate.  The Veteran claims that under the law that existed at the time of the Board's March 1995 decision, special monthly compensation at the housebound rate was available to a veteran with a single 100 percent service-connected disability, who by reason of such disability, is permanently housebound.  He further claims that "housebound," as defined by Congress in Senate Report Number 1745 (June 27, 1960) meant inability to overcome particular disabilities and leave the house in order to earn an income as opposed to an inability to leave the house at all as the Congress, in passing section 1114(s), intended to provide additional compensation for veterans. 

To that effect, SMC is a potential element of increased rating claims without the need for a separate claim.  Buie v. Shinseki, 24 Vet App 242 (2010).

The laws and regulations regarding SMC at the time of the March 1995 Board decision provided that housebound benefits are warranted where the veteran has a single service-connected disability rated as 100 percent, and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s) (West 1991); 38 C.F.R. § 3.350(i) (1994).  The Veteran's only service-connected compensable disability at that time was PTSD rated as 100 percent disabling from February 13, 1992.  Thus, he did not have one disorder rated as 100 percent plus another rated as 60 percent.  

In addition, there was no evidence that the Veteran was permanently housebound by reason of service-connected disability or disabilities.  

Concerning this, the Board agrees with the Veteran's contention that he was unable to work.  Indeed, the March 1995 Board decision found that the Veteran's PTSD was productive of total industrial impairment.  At that time, the medical evidence reflected that the Veteran was markedly withdrawn; severely anxious, severely depressed, and had severe PTSD; other manifestations included obsessive preoccupation and somatization.  The Veteran demonstrated isolatory and withdrawal behavior, extreme states of hypervigilance, and severe startle reaction.  On an April 1993 psychiatric evaluation, Pat O'Connell, M.D. rendered a diagnostic impression of chronic and severe PTSD and provided an opinion that the Veteran was permanently and totally disabled for employment.  In June 1993, a social worker noted that the disability had a profound effect on the veteran's ability to carry on social relationships and prevents active employment.  According to the VA social worker, the Veteran had severe anxiety, depression, and hopelessness.  The global assessment of functioning was 45, and the prognosis was poor.  

However, the Board does not agree with the Veteran's assertion that the statutory meaning of "permanently housebound" under 38 U.S.C.A. § 1114(s) is equivalent to being unable to earn an income, as opposed to being unable to leave one's house without assistance.  

Initially, the Board points out that the VA Schedule for Rating Disabilities (Rating Schedule) contemplates average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1994).  In this case, the 100 percent evaluation assigned for the Veteran's PTSD already contemplates his total impairment in earning capacity.  It would be redundant to create an additional benefit of special monthly compensation with a more specific requirement of being "housebound" to compensate for the same impairment in earning capacity for which compensation is already payable for service-connected disability or disabilities based on the Rating Schedule.  The Board therefore infers that the congressional intent in creating section 1114 was not merely to provide additional compensation for veterans who were unable to earn an income by reason of service-connected disability or disabilities.  Further, the law is clear on the point that special monthly compensation is available when, as the result of a service-connected disability, a veteran suffers additional hardships above and beyond those contemplated by the rating schedule.  Breniser v. Shinseki, 25 Vet. App. 64, 68 (2011); see also 38 U.S.C.A. § 1114 (k)-(s).

Additionally, the regulations specifically provided that the requirement of being "permanently housebound" is met when a veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities will continue throughout his or her lifetime.  See 38 C.F.R. § 3.350(i)(1994).

To the extent the Veteran raises an argument that the Veteran was in fact permanently housebound by reason of service-connected PTSD, within the meaning of the provisions under 38 C.F.R. § 3.350(i), this argument essentially raises a "disagreement as to how the facts were weighed or evaluated," which is also insufficient for a finding of CUE.  See Russell v. Principi, 3 Vet. App. 310, 311 (1992) (en banc).  

The Board concludes that evidence did not show that that the Veteran was permanently housebound by reason of service-connected PTSD.  An August 1992 letter from Vet Center shows that the Veteran had been treated for chronic, severe PTSD since November 1990.  It was noted that he continued to be seen on a regular basis at an outpatient clinic by both a psychiatrist and a mental health clinician and that occasional hospitalization might be required.  Therefore, there is no evidence that the Veteran was permanently confined to his dwelling or institutionalized.

VA treatment records did show that the Veteran was admitted to a special inpatient PTSD rehabilitation unit from June 1994 to September 1994 to participate in the 14 week PTSD rehab program.  However, it was noted that the Veteran was able to successfully complete both Phase I and Phase II of the program.  He had some insights into his PTSD symptoms; he appeared to be above average intelligence and seriously and conscientiously attempted to utilize the program to make therapeutic progress in dealing with: his PTSD symptoms.  The Veteran responded to a positive therapeutic staffing by even more conscientiously working, with his process group to work out his own individual PTSD symptoms and issues.  At the time of discharge, the Veteran still, had continuing PTSD symptoms but had gained some insight into his own personal style and how to cope more effectively with his PTSD symptoms in the future.  Although he was in continued need of ongoing outpatient treatment, there was no indication that he needed to be institutionalized, to the ward or clinical areas.

More significantly, however, an argument that the Board improperly weighed the evidence can never rise to the stringent definition of CUE.  38 C.F.R. § 20.1403(d)(3) (2015); see Baldwin v. West, 13 Vet. App. 1, 5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 (1994). 

Thus, there is no CUE in the Board decision for failing to adjudicate and grant a claim for SMC housebound benefits.  

In summary, the March 1995 Board decision, which granted a 100 percent rating for PTSD, and did not consider or grant special monthly compensation due to being housebound was based on the correct facts as they were known at that time, and was in accordance with the existing law and regulations.  Accordingly, the Board concludes that the March 1995 Board decision does not contain clear and unmistakable error.


ORDER

The motion to revise a March 1995 Board decision based on an allegation of CUE in that decision is denied.



                       ____________________________________________
	MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



